 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     ANTONIO ANCHETA,
 7                                                          Case No. 2:20-cv-01431-JAD-NJK
            Plaintiff,
 8                                                                       ORDER
     v.
 9
     SPECIALIZED LOAN SERVICING, LLC,
10
            Defendant.
11
12         On March 24, 2021, the parties filed a notice advising the Court that a settlement had been
13 reached in this case and that a stipulation of dismissal would be filed within 60 days. Docket No.
14 28. To date, the parties have neither filed a stipulation of dismissal nor requested an extension to
15 do so. See Docket. Accordingly, the parties are hereby ORDERED to file a stipulation of
16 dismissal, no later than May 28, 2021.
17         IT IS SO ORDERED.
18         Dated: May 25, 2021
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                    1
